  Case 19-40893       Doc 73     Filed 05/18/20 Entered 05/18/20 21:34:20               Desc Main
                                   Document     Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY
                        COURT FOR THE EASTERN DISTRICT OF
                              TEXAS SHERMAN DIVISION

 IN RE:                                          §
                                                 §
 FRANK MCLAIN MORGAN                             §             CASE NO. 19-40893
                                                 §
      Debtor                                     §             CHAPTER 13

           EXPEDITED MOTION TO EXTEND DEBTOR’S TIME TO
       FILE OBJECTION TO PROOF OF CLAIM # 5 FILED BY SFMC, LP
               DBA SERVICE FIRST MORTGAGE COMPANY

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

       Frank McLain Morgan, (“Debtor”) respectfully files this motion to extend his time to

object to Proof of Claim # 5 Filed by the SFMC, LP DBA Service First Mortgage

Company (“SFMC”) by 60 days to July 20, 2020.

       1. Debtor filed for bankruptcy protection under Chapter 13 on April 1, 2019.

       2. Debtor filed a Chapter 13 plan on November 23, 2019.

       3. The Court issued its confirmation order on January 10, 2020.

       4. The Trustee’s Reconciliation Concerning Claims (“TRCC”) was filed on April

29, 2020.

       5. The current deadline to file claim objections is May 20, 2020 (the 21-first day

following service of the TRCC.

                           Cause for Extending Time to File Objection

       6. Debtor is interested in entering into to agreements with his mortgage creditor

and the IRS to permit him to exit bankruptcy and submit an offer in compromise of his

tax debt.

       7. Debtor is a dentist and he is currently unable to work due to the corona virus.
  Case 19-40893       Doc 73      Filed 05/18/20 Entered 05/18/20 21:34:20        Desc Main
                                    Document     Page 2 of 3



       8. Additional time is needed to evaluate Debtor’s future income for the purpose of

settlement negotiations.

                                   No Prejudice to the Parties

       9. The confirmed plan treats the full amount of SFMC’s claim so any delay in

resolving proof of claim is not a financial detriment to the creditor.

       10. The Chapter 13 Trustee does not oppose the requested extension.

       11. The extension is sought to permit negotiations to be conducted without the

presence of a contested or adversarial filing.

       WHEREFORE, PREMISES CONSIDERED, Debtor prays that the Court: (1) Enter an

order extending the time for Debtor to file an objection to Proof of Claim # 5 Filed by SFMC,

LP DBA Service First Mortgage Company to July 20, 2020; and (2) Grant any other such relief

as the Court determines just and proper.


Dated: May 18, 2020
                                                 Respectfully submitted,

                                                 THE MITCHELL LAW FIRM, L.P.
                                                 1412 Main Street, Suite 500
                                                 Dallas, Texas 75202
                                                 (972) 463-8417 - Office
                                                 (972) 432-7540 - Facsimile
                                                 By: /s/ Gregory W. Mitchell
                                                 Gregory W. Mitchell
                                                 State Bar ID: 00791285
                                                 greg@mitchellps.com
                                                 George D. Wigington
                                                 State Bar ID: 24091665
                                                 dale@mitchellps.com
                                                 ATTORNEY FOR DEBTOR
  Case 19-40893       Doc 73     Filed 05/18/20 Entered 05/18/20 21:34:20           Desc Main
                                   Document     Page 3 of 3



                            CERTIFICATE OF CONFERENCES

I certify that on May 18, 2020 at 1:27 pm Michael Weems, counsel for SFMC, advised via email
that it did not appear likely that SFMC would agree to an extension of the bar date to object to
Proof of Claim # 5 Filed by the SFMC.


I certify that on May 18, 2020 at 1:39 pm Jeff LeForce, counsel for the Chapter 13 Trustee,
advised in an email that he was not opposed to a 60-day extension of the bar date to object to
Proof of Claim # 5 Filed by the SFMC.

                                CERTIFICATE OF SERVICE
       The undersigned hereby certifies that on May 18, 2020, a true and correct copy of the
 foregoing was served on all parties in interest below via CM/ECF.


CREDITOR SFMC, LP DBA Service First Mortgage Company

Michael Weems
Hughes, Watters & Askanase, LLP
1201 Louisiana, 28th Floor
Houston, TX 77002
MLWeems@hwa.com

STANDING CHAPTER 13 TRUSTEE

Carey D. Ebert
P. O. Box 941166
Plano, TX 75094-1166
ECFch13plano.com


PARTIES REQUESTING NOTICE

Attorney for Rockwall CAD
Melissa L. Palo
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
2777 N. Stemmons Freeway, Suite 1000
DALLAS, TX 75207
dallas.bankruptcy@publicans.com


                                                       /s/ Gregory W. Mitchell
                                                       Gregory W. Mitchell
